Citation Nr: 1213535	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for ulcerative colitis with anemia leading to gallbladder removal.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1976 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, in pertinent part, granted the Veteran's claim for service connection for ulcerative colitis and assigned an initial 30 percent rating.  An October 2008 Decision Review Officer (DRO) decision later assigned an initial 60 percent rating for this disability.

Jurisdiction over this claim was transferred to the Houston RO in approximately May 2008.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a January 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In January 2010, T. M. made a request for apportionment of the Veteran's disability compensation benefits on behalf of D. M, the Veteran's child.  It does not appear that this request has been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's ulcerative colitis with anemia leading to gallbladder removal manifested as a persistent condition with marked malnutrition, anemia and general debility; this disability was unresponsive to medical manipulations.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for ulcerative colitis with anemia leading to gallbladder removal are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.114, 7323 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Given the Board's favorable disposition of the instant claim in that a total rating was awarded, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.
 
Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126  (1999). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the diagnostic code for ulcerative colitis, a 60 percent rating is warranted when the condition is severe, with numerous attacks a year and malnutrition and with health only fair during remissions.  A 100 percent is warranted where the condition is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114, 7323.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Ulcerative Colitis Claim

The Veteran contends that a 100 percent rating is warranted for his ulcerative colitis as all elements of the criteria are demonstrated in the clinical evidence.

A February 2006 VA examination reflected the Veteran's reports of bowel movements that occurred between 10 and 15 times per day, daily cramps and daily bloody diarrhea.  He had developed some complications, including intermittent minor liver function abnormalities, moderately severe anemia and the removal of his gallbladder.  He required erythropoietin to keep him from becoming severely anemic.  Physical examination noted that his liver was not palpable.  Following this examination, a diagnosis of ulcerative colitis that was very symptomatic and poorly controlled was made.

An August 2006 VA gastrointestinal note indicated that the Veteran's ulcerative colitis was severe with complications of malnutrition, peripheral eosinophilia and was unresponsive to aggressive immunomodulation.  He will continue to require steroids, Imuran and Remicade in an attempt to control his diarrhea.  He had also lost more than 40 pounds and will require nutritional consultation and/or supplements to gain this weight back.

An August 2006 VA treatment note indicated that the Veteran's long-standing ulcerative colitis had been unresponsive to Remicade for at least 16 months.  His symptoms included dehydration, significant eosinophilia and hypoalbuminemia.

A December 2006 VA gastroenterology treatment note contained an assessment of severe ulcerative colitis.  The provider noted that this disability had been unresponsive to medical manipulations in the past and that he had never achieved remission despite aggressive and, at times, experimental therapy.  These medical attempts did not resolve his ulcerative colitis and its concomitant anemia and malnutrition; the Veteran had been advised that a total colectomy was his only choice.

A December 2006 VA gastroenterology treatment note indicated that the Veteran had severe, life-threatening ulcerative colitis which had not responded to continuous Remicade infusion therapy.  Flexible sigmoidoscopy showed mucosal disease was severe, ulcerated, inflamed, friable and without significant change since his last endoscopy.  He had not responded to Remicade, had lost 40 pounds and was obviously malnourished with albumin less than 2.0 and chronic diarrhea occurring between 10 and 20 times per day.  As his disability was not responsive to the most aggressive therapy available, a total colectomy with continent ileostomy was recommended.

A July 2007 VA treatment note indicated that a total colectomy was recommended but that the Veteran had refused the surgery.  The Veteran had lost 15 pounds over the past six months.  An assessment of severe ulcerative colitis was made.  The examiner noted that the Veteran was malnourished and consuming Ensure.

A May 2008 VA gastroenterology treatment note indicated that the Veteran's condition remained poor as he still had multiple diarrhea movements daily with fatigue, anemia and poor appetite.

A May 2009 VA gastroenterology examination reflected the Veteran's complaints of lower abdomen pain several times per week that were severe, persistent diarrhea of more than six times per day and nausea several times per week.  His ulcerative colitis was constant with no periods of control or exacerbations.  Other symptoms included weakness, fatigue, malaise, anorexia, an inability to gain weight and alternating diarrhea and constipation.  Physical examination revealed diffuse tenderness that was greater than lower quadrants without significant weight loss or malnutrition, anemia or an abdominal mass.  Following this examination and a review of the Veteran's claims file, diagnoses of ulcerative colitis and anemia were made.  The examiner noted that the Veteran's ulcerative colitis was not controlled as he had frequent stool incontinence and frequent bowel movements.

A March 2011 VA gastroenterology treatment note indicated that although the most recent colonoscopy showed gross improvement, the Veteran still had obvious active disease throught the entire colon.  Biopsies documented chronic active inflammation instead of severe activity and there was one area in the sigmoid consistent with low grade dysplasia.  There was marked improvement, including fewer diarrheas, semi-formed stool, no blood and an improved appetite.  The provider opined that the Veteran was experiencing less stress in that he had retired from his job and had got a divorce.  A total colectomy was recommended due to his age and continued active disease.

During a January 2012 hearing, the Veteran testified that he experienced frequent loose bowel movements that often were bloody.  He had to plan his meals due to his bowel movements.  He will be scheduled for a colonectomy in the future after his inflammation went down.  He took a multi-vitamin and iron and has had four blood transfusions.

In considering the diagnostic criteria for ulcerative colitis, and the Veteran's subjective complaints, the Veteran's disability manifested as marked malnutrition and anemia.  The Veteran's weight loss and use of dietary supplements such as Ensure were repeatedly noted in the clinical evidence.  Anemia was assessed on multiple occasions and the Veteran was taking iron supplements.  A December 2006 VA treatment note indicated that the Veteran's condition was life threatening.  His treatment providers have repeatedly advised him that his only remaining course of treatment was a total colectomy and he testified during the January 2012 hearing that such a procedure would be scheduled when his inflammatory resolved.  In addition, his providers have repeatedly characterized his condition as severe, with no periods of control, and resistant to all medical intervention except for a total colectomy.  Although the March 2011 VA treatment note suggested that the Veteran's disability had improved, a total colectomy was still recommended due to his active disease.  A 100 percent rating is therefore warranted.  38 C.F.R. § 4.114, 7323.

As the Veteran is being awarded a total rating for the entire appellate period, consideration of an extra-schedular rating under 38 C.F.R. § 3.321(1)(b) is not required.  Consideration of a total rating based upon individual unemployability (TDIU) is also not required as the Veteran has been awarded a total rating for entire appellate period.  38 C.F.R. § 4.16.
ORDER

Entitlement to a 100 percent rating for ulcerative colitis with anemia leading to gallbladder removal is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


